Smith, P. J.:
This is the fourth trial of this action. The first trial resulted in a verdict for plaintiff for $2,000. The judgment thereupon was reversed in this court and a new trial granted. The opinion is reported in 112 Appellate Division, 729, and states fully the circumstances -under which the accident occurred. Upon the second trial the plaintiff had a verdict for $2,000, the judgment upon which verdict was reversed in this court (119 App. Div. 928) upon the ground that the *508plaintiff assumed the risk involved in the negligence which was made the basis of the plaintiff’s cause of action. The third trial resulted in a verdict of $1,000, judgment upon which was affirmed in this court (126 App, Div. 939) and reversed in the Court of Appeals, as reported in 196 New York, 324. The fourth trial resulted in a verdict of $6,000. This verdict was set aside by the trial judge practically upon the ground that the Court of Appeals had determined that there was no negligence shown. From this order granting a new trial this appeal is taken.
Under the case of Fitzwater v. Warren (206 N. Y. 355), recently decided by the Court of Appeals, the defendant cannot defend upon the ground that the plaintiff in continuing in the employment, with full knowledge of the danger, assumed the risk as matter of law. But the Court of Appeals, when this case was before that court, put the reversal upon another ground, and that was that the defendant was not required to guard the track over which this crane passed because it was impracticable. Judge Chase, in the opinion, says: “There is no testimony in the record to show that it was practical to guard the rail, or that such a rail is now or ever has been guarded in any similar or other factory.” Upon the retrial, however, evidence was introduced to the effect that in the General Electric Works in Schenectady a, similar track was guarded so as to remove the' danger to employees that here exists. Prima facie it would seem that a guard rail might easily be placed in front of this track so that an employee working adjacent thereto would be protected in case he should fall or slip into danger. The proof that such a guard rail was in fact used to protect the employees from danger in another shop would seem to distinguish the case from the case as it appeared when it was considered by the Court of Appeals and would seem to present to the jury sufficient ground to enable them to say, in the exercise of their judgment, that the defendant was negligent in failing to guard this track. For these reasons we are of the opinion that the case should have been submitted to the jury, and a new trial should not have been granted upon the authority of the decision in the Court .of Appeals upon the former appeal.
*509Three juries have heretofore passed upon this case, two of them giving verdicts of $2,000 and one of $1,000. In view of these facts we are of the opinion that the verdict is excessive and that $3,000 would he a fair compensation for the injuries which plaintiff received.
The order should, therefore, he affirmed unless plaintiff will stipulate to reduce the verdict to $3,000, and if such stipulation he filed judgment may be entered upon the verdict, as modified. Upon the filing of the stipulation the order should be reversed upon the law, with the recital to the effect that the court has examined the facts and has approved of the determination of the jury thereupon.
All concurred, except Kellogg, J., dissenting in opinion, in which Lyon, J., concurred.